Citation Nr: 1740503	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-09 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for a bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to May 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2017, the Veteran testified at a Board hearing at the RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for tinnitus, a cervical spine disability, a traumatic brain injury, scar on the head, and lower extremity radiculopathy secondary to a low back disability have been raised by the record in a June 2017 claim, but have not been addressed by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over those, and they are referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

As a preliminary matter, despite repeated requests to the National Personnel Records Center, none of the Veteran's service medical records are of record.  In August 2010, the RO made a formal finding that the Veteran's service medical records were unavailable.  When service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

At the June 2017 Board hearing, the Veteran reported receiving in-service treatment of the knees at Womack Army Hospital at Fort Bragg.  He also stated that he received treatment at Schofield Barracks in Hawaii.  On remand, attempts should be made to obtain any relevant records directly from the Womack Army Hospital and Schofield Barracks.

Additionally, the medical evidentiary record appears to be incomplete.  

At the June 2017 Board hearing, the Veteran stated that he received treatment from Jacksonville Orthopedic Institute and from a "local doctor."  He remarked that his local doctor took X-rays of the knees and had provided treatment for the shoulders.  He remarked that Jacksonville Orthopedic also provided treatment for the shoulders.

The Board notes that records from the Jacksonville Orthopedic Institute covering the period from October 14, 2003, to February 14, 2005, have been obtained.  However, these records all concern the lower back and not the shoulders.  The Veteran's June 2017 hearing testimony indicates that additional treatment records from the Jacksonville Orthopedic Institute and all treatment records from his "local doctor" are outstanding.

The records from the Jacksonville Orthopedic Institute currently of record show that they were additionally sent to the Worker's Compensation department.  The January 2014 VA examination report also shows that the Veteran was on Worker's Compensation after being hit by a vehicle in 2003.  No records from Worker's Compensation have been associated with the claims file.

At the January 2014 VA examination, the Veteran reported that he had an X-ray of the right shoulder taken in December 2013.  Although the January 2014 VA examiner indicated that the December 5, 2013, X-ray was significant, the actual X-ray report is not of record.  The examiner additionally referenced an October 1, 1993, shoulder X-ray that is not of record.

The January 2014 VA examiner referenced December 5, 2013, X-rays of the knees.  Additionally, knee X-rays from 2006 were referenced.  None of those X-rays have been associated with the claims file.

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Additionally, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Efforts should be made to obtain all outstanding referenced treatment records, as authorized by the Veteran.

Concerning the claim for service connection for hearing loss, the Veteran was given a VA audiological examination in January 2014.  The examiner remarked that despite repeated attempts and reinstruction, the puretone test results were not valid for rating purposes, and were thus not reported.  The examiner specified that the reduced speech recognition scores obtained were inconsistent with the observed communication abilities.  The examiner specified that as the service medical records were not available for review and current audiological test results were unreliable and unsuitable for rating purposes, the examiner was unable to provide an etiology opinion regarding the claimed hearing loss.

At the June 2017 hearing, the Veteran's representative referenced a series of papers by Sharon Kujawa at the Department of Audiology of the Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  That study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what is measured as normal hearing, and the remainder could be considered a protective mechanism.  That study also suggests that as people age, those hair cells are damaged, and if the redundant cells are not there, the individual experiences a greater hearing loss.  The Veteran's accredited representative requested a new VA audiological examination in which that research is considered and referenced.

The Board finds the January 2014 audiological examination report to be inadequate for adjudicative purposes.  When VA provides an examination or obtain an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a medical opinion from an otolaryngologist is necessary prior to the final adjudication of this matter.

In so finding, the Board expresses concern regarding the VA examination report's implication that, despite repeated attempts and reinstruction, the Veteran did not cooperate with the January 2014 VA audiological examiner's instructions.  A claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran is instructed to comply to the best of his ability with any instructions given by the VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, request any outstanding treatment records from Jacksonville Orthopedic Institute and the Veteran's "local doctor," as referred to by the Veteran at the June 2017 hearing, and associate them with the record.  Also obtain any other relevant outstanding treatment records.  In particular, obtain an October 1, 1993, shoulder X-ray; 2006 knee X-ray; December 2013 knee X-ray; and December 2013 shoulder X-ray referenced by the January 2014 VA examiner.  All attempts to locate records must be documented in the claims file.

2.  With any necessary authorization from the Veteran, obtain any records pertaining to a 2003 Worker's Compensation claim.  All attempts to locate records must be documented in the claims file.

3.  Obtain any outstanding service treatment records from Womack Army Hospital at Fort Bragg and Schofield Barracks in Hawaii, as referenced by the Veteran at the June 2017 hearing.  All attempts to locate records must be documented in the claims file.

3.  Obtain all outstanding VA medical records.  All attempts to locate records must be documented in the claims file.

4.  Then, schedule the Veteran for a VA examination for an opinion on whether any hearing loss disability is as likely as not (50 percent or greater probability) related to noise exposure in service.  The examination should be conducted by an otolaryngologist.  The Veteran was exposed to loud noise during service.  A hearing test and the Maryland CNC word recognition test must be conducted.  The examiner must review the claims file and should note that review in the report.  The Board notes that as the service medical records are not of record.  However, even if the Veteran was not diagnosed with hearing loss at separation or during service, that is not dispositive on the issue of whether current hearing loss is related to acoustic trauma in service.  The examiner is asked to provide comment on the impact on the opinion, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

(a)  "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

(b)  Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

(c)  Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

(d)  Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

